DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA . 

Applicant(s) Response to Office Action
The response filed on 7/20/2022 has been entered and made of record.
Examiner’s Note – Patentably Distinct Subject Matter
Application 16/452,752 contains similar, yet patentably distinct subject matter. 

Examiner’s Note – Allowable Subject Matter
Claims 9 and 21, are objected to as being allowable yet remain dependent upon a rejected claim and would otherwise be allowable if incorporated into the base claim along with any intervening claim.

Response to Amendment/Remarks
Claims 11 and 24 have been amended.  Claim 23 has been cancelled.  Claims 1-22 and 24 remain pending in the application.

Applicant's remarks and/or amendments to claims have overcome each and every claim objection and claim rejection under 35 U.S.C. 101 previously set forth.  Accordingly, said claim rejections as articulated therein are withdrawn.
	Regarding claim 24, the grounds of rejection have been updated, necessitated by applicant’s amendments, however using the same grounds rejection as the previous grounds of rejection for the independent claims in the previous office action.

Examiner thanks applicant for their remarks.  Applicant’s remarks have been fully considered.  Applicant’s remarks Pg. 7 are addressed above.  Applicant’s remarks pg. 8 Ln. 1 surmise the grounds of rejection.  	Applicant’s remarks Pg. 8 Ln. 8-20 assert that the “filtering” and “processing” steps taught by Apostolopoulos occur in the wrong chronological order.  Examiner respectfully disagrees.  Apostolopoulos Fig. 7 and associated text teach a logical unit which includes a “data input and preparation stage”.  The decoration of data clearly occurs at the end of the “preparation stage”.  However, Apostolopoulos ¶ 226 Ln. 1-2 sates that after “data input, an optional filtering step can be perform to preprocess the data” which is logically occurring before the “data preparation stage”.  That is why Apostolopoulos calls it “preprocessing”.  Further, Apostolopoulos is openly flexible about the entire data enrichment process stating ¶ 116 Ln. 8-10 “Any step in stage 700 may be performed out-of-sequence and/or in parallel to the extent that such rearrangement does not violate the logical dependency of the steps”.  Therefore, while Apostolopoulos  did not provide additional figure showing the included optional feature positioned after input and before preparation as the wording would suggest, the interpretation that the citation reads on the claim limitation is reasonable.
	Applicant’s remarks Pg. 8 Ln. 21 – Pg. 9 Ln. 10 attempt the Luo reference using piecemeal analysis stating Luo does not teach “an estimate of the likelihood that the input event is followed by a security related detection”.  However, this was not the grounds of rejection.  Apostolopoulos teaches “filtering one or more of the input events by using an adjustable threshold that is based on a filtering score, wherein the filtering score is the likelihood that the input event is followed by a security related detection” as stated in the rejection.  However, the what is missing from Apostolopoulos is simply the “estimate” or probabilistic nature of this feature which Luo provides.  
	The remainder of the remarks surmise the remarks above and then broadly apply them to remaining claims.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-8, 10-11, 14-20, 22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Apostolopoulos (US 2018/0219888 A1), in view of Luo et al. (US 2018/0227322 A1). 
Regarding claims 1, 11, and 24, Apostolopoulos teaches:
“A method of threat detection (Apostolopoulos, ¶ 248 teaches an implementation with one or more processors as well as software code to execute method steps), the method comprising: 	receiving raw data related to one or more network nodes (Apostolopoulos, Figs. 7 and 8A, ¶ 117-123 teaches receiving raw unparsed and unstructured data related to security events of networked computer systems), wherein dissimilar data types are aligned as input events (Apostolopoulos, ¶ 127, and 129-133 teaches the process to detect data formats of raw data and align the data through a tokenizing the data such that dissimilar data types can be analyzed with each other); 	filtering one or more of the input events by using an adjustable threshold that is based on a filtering score, wherein the filtering score is the likelihood that the input event is followed by a security related detection (Apostolopoulos, ¶ 225-226, teaches that after the data input step, an optional step of filtering is performed to preprocess data, where both events with anomalies below a certain threshold and a configurable/adjustable threshold of an event having too many anomalies represent a score that the event is most likely not a security event); 	processing input events passed through the filtering by an enrichment process (Apostolopoulos, Fig. 7, ¶ 116 depicts and describes that the last stage of data intake and decoration process is data enrichment also describe as data decoration where additional inferences about the data are added to the event); and 	analysing the data received from the enrichment process for generating a security related decision (Apostolopoulos, ¶ 225, 226-229, 240, and 244-245, the data processed in the data intake and preparation stage is analyzed using a graph based approach which detects network security threats and take mitigation action)”.
Apostolopoulos does not, but in related art, Luo teaches:
“filtering score is an estimate of the likelihood (Luo, ¶ 19-20 teaches a threshold filtering scoring mechanism which attempts to estimate the correct probability of normal and malicious events in a networked environment)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Apostolopoulos and Luo, to modify the network anomaly detection system of Apostolopoulos to include the method to filter data based on the likelihood/probability of events occurring in a secure network environment.  The motivation to do so constitutes applying a known technique to known devices and/or methods ready for improvement to yield predictable results. 

Regarding claims 4 and 14, Apostolopoulos in view of Luo teaches:
“The method according to claim 1 (Apostolopoulos in view of Luo teaches the limitations of the parent claims as discussed above), wherein the raw data is received, by a security server backend, from a plurality of network nodes of a computer network (Apostolopoulos, ¶ 117-124 gives examples of network devices providing data to a backend server which provides information to the data collectors)”.

Regarding claims 5 and 15, Apostolopoulos in view of Luo teaches:
“The method according to claim 1 (Apostolopoulos in view of Luo teaches the limitations of the parent claims as discussed above), wherein the raw data is received by a network node of a computer network (Apostolopoulos, ¶ 121 give an example of individual mobile devices providing data to the data collectors)”.

Regarding claims 6, 16, and 18, Apostolopoulos in view of Luo teaches:
“The method according to claim 1 (Apostolopoulos in view of Luo teaches the limitations of the parent claims as discussed above), wherein the filtering of the input events is executed by a security server backend (Apostolopoulos, Figs. 1 and 7, ¶ 62, and 225-226, teaches filtering is performed by a server operating in the backend with regard to the client devices)”.

Regarding claims 7 and 19, Apostolopoulos in view of Luo teaches:
“The method according to claim 1 (Apostolopoulos in view of Luo teaches the limitations of the parent claims as discussed above), wherein said event enrichment process comprises extending the structure and context of events with previously collected data (Apostolopoulos, ¶ 115-116, and 180 teaches enriching/decorating with additional information about given events from third party sources)”.
Regarding claims 8 and 20, Apostolopoulos in view of Luo teaches:
“The method according to claim 1 (Apostolopoulos in view of Luo teaches the limitations of the parent claims as discussed above), wherein said analysing the data comprises using at least one of the following processes for generating the security related decision: 
predetermined rules, and machine learning models, (Apostolopoulos, ¶ 229, and 244-245 machine learning models are used to determine groups of interest which lead to the decision of what kind of security event has occurred and predetermined rules are then in place to act on those groups)”.
Regarding claims 10 and 22, Apostolopoulos in view of Luo teaches:
“The method according to claim 1 (Apostolopoulos in view of Luo teaches the limitations of the parent claims as discussed above), further comprising: 	taking further action to secure the computer network and/or any related network node, wherein the further action comprises any one or more of: 	slowing down or blocking network connectivity of one or more of the network nodes (Apostolopoulos, ¶ 245, blocking network access to a node)”.
Regarding claim 17, Apostolopoulos in view of Luo teaches:
“The apparatus according to claim 16, the processor being further configured to generate one or more filtering rules or models on the basis of the generated filtering score and to deploy the generated one or more filtering rules or models to one or more endpoints of the computer network (Apostolopoulos, ¶ 225-226, teaches that after the data input step, an optional step of filtering is performed to preprocess data, where both events with anomalies below a certain threshold and a configurable/adjustable threshold of an event having too many anomalies represent a score that the event is most likely not a security event)”.

Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Apostolopoulos in view of Luo in view of Phadke et al. (US 2019/0081969 A1). 
Regarding claims 2 and 12, Apostolopoulos in view of Luo teaches:
“The method according to claim 1 (Apostolopoulos in view of Luo teaches the limitations of the parent claims as discussed above)”.
Apostolopoulos in view of Luo does not, but in related art, Phadke teaches:
“wherein the filtering of the one or more of the input events is further based on one or more of: another machine learning model (Phadke, ¶ 27, teaches filtering anomalies in a networked system using a machine learning system)”.
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Apostolopoulos, Phadke and Luo, to modify the network anomaly detection system of Apostolopoulos and Luo to include the method to filter data using machine learning as taught in Phadke.  The motivation to do so constitutes applying a known technique to known devices and/or methods ready for improvement to yield predictable results.

Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Apostolopoulos in view of Luo in view of Phadke in view of Ma et al. (US 2019/0095817 A1). 
Regarding claims 3 and 13, Apostolopoulos in view of Luo in view of Phadke teaches:
“The method according to claim 2 (Apostolopoulos in view of Luo in view of Phadke teaches the limitations of the parent claims as discussed above)”.
Apostolopoulos in view of Luo in view of Phadke does not, but in related art, Ma teaches:
 “wherein the machine learning model is trained on the whole set of data received from a plurality of network nodes (Ma, ¶ 264 and 268 teaches using a full set of data in an event driven machine learning environment to train a machine learning classifier)”.
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Apostolopoulos, Phadke, Ma and Luo, to modify the network anomaly detection system of Apostolopoulos, Phadke, and Luo to include the method to use a full dataset to train a machine learning system as taught in Ma.  The motivation to do so constitutes applying a known technique to known devices and/or methods ready for improvement to yield predictable results.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GUNDRY whose telephone number is (571)270-0507 and can normally be reached on Monday - Friday 8:30 AM - 5PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.




/STEPHEN T GUNDRY/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435